United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF LABOR, DIVISION OF
ENERGY EMPLOYEES OCCUPATIONAL
ILLNESS COMPENSATION, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-421
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2011 appellant’s counsel timely appealed the November 2, 2011
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board’s jurisdiction extends only to the November 2, 2011 nonmerit decision.2
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193.

Because the latest merit decision was issued on November 24, 2010; more than 180 days prior to the filing of
the instant appeal, the Board does not have jurisdiction over the merits of appellant’s traumatic injury claim. 20
C.F.R. § 501.3(e).

FACTUAL HISTORY
This case was previously before the Board.3 Appellant, a 42-year-old former claims
examiner, alleged that she dislocated her right patella when she fell down some stairs on
July 1, 2008. OWCP initially found that the July 1, 2008 employment incident occurred as
alleged, but denied her claim because the medical evidence did not include a specific diagnosis
connected to the accepted employment incident. The Branch of Hearings and Review
subsequently affirmed the denial, albeit for a different reason. In a November 4, 2009 decision,
the hearing representative indicated that, “due to many discrepancies,” the facts of the case could
not be determined. Consequently, the hearing representative found that appellant failed to
establish an injury as alleged.
When the case was previously on appeal, the Board found that, while appellant
established the July 1, 2008 employment incident, she failed to establish that she sustained an
injury as a result of this incident.4 The Board modified the hearing representative’s November 4,
2009 decision accordingly, and affirmed the denial of appellant’s traumatic injury claim. In
finding appellant had not established an employment-related right knee condition, the Board
reviewed various operative reports and treatment notes from Dr. Jeffrey F. Shall, a Boardcertified orthopedic surgeon.5 The Board’s November 24, 2010 decision is incorporated herein
by reference.
On May 25, 2011 appellant’s counsel requested reconsideration. The request was
accompanied by two follow-up reports from Dr. Shall dated May 7 and July 2, 2009. Both
reports were already part of the record when the Branch of Hearings and Review issued its
November 4, 2009 decision.6
In a November 2, 2011 decision, OWCP denied appellant’s request for reconsideration.
On November 16, 2011 counsel requested a hearing before the Branch of Hearings and
Review and on November 21, 2011 counsel filed the current application for review (AB-1)
regarding the same November 2, 2011 decision, which the Board received on December 1, 2011.
By decision dated December 19, 2011, the Branch of Hearings and Review denied counsel’s
request for a hearing.7

3

Docket No. 10-431 (issued November 24, 2010).

4

The Board determined that, on July 1, 2008, appellant “slipped down one step ... in the performance of duty,
grabbed a railing and stopped herself from falling down the remaining stairs, twisting her right knee in the process.”
5

Dr. Shall operated on appellant’s right knee on December 8, 2008 and February 9, 2009.

6

Appellant initially submitted this evidence to the hearing representative on October 12, 2009.

7

The Board and the Branch of Hearings and Review cannot simultaneously exercise jurisdiction over the same
issue/decision. An OWCP decision issued while the Board has jurisdiction over the matter in dispute is null and
void. Lawrence Sherman, 55 ECAB 359, 360 n.4 (2004). Because the Branch of Hearings & Review issued its
December 19, 2011 decision after the Board obtained jurisdiction, that decision must be set aside.

2

LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.8 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.9
When an application for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.10
ANALYSIS
Appellant’s May 25, 2011 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. Counsel merely noted
that, based upon so-called “new evidence” from Dr. Shall, the previous decision should be
overturned. This is not the type of argument that would warrant further merit review, and as
discussed infra, counsel did not submit any new evidence relevant to appellant’s traumatic injury
claim. The Board finds that appellant is not entitled to a review of the merits based on the first
and second above-noted requirements under section 10.606(b)(2).11
Appellant also failed to submit any “relevant and pertinent new evidence” with her
May 25, 2011 request for reconsideration. Although counsel represented that Dr. Shall’s May 7
and July 2, 2009 follow-up reports were “new evidence,” appellant initially submitted this
evidence in October 2009 when the case was pending before the Branch of Hearings and
Review. Both the hearing representative and the Board referenced Dr. Shall’s May 7 and July 2,
2009 reports in their respective decisions. In fact, the Board specifically noted that Dr. Shall’s
May 7, 2009 reference to appellant’s July 1, 2008 fall was insufficient to establish that the
accepted employment incident either caused or aggravated appellant’s right knee condition.
Submitting additional evidence that repeats or duplicates information already in the record does
not constitute a basis for reopening a claim.12 Contrary to counsel’s representation, he did not
provide any new medical evidence that might arguably impact the prior decision. Consequently,
appellant is not entitled to a review of the merits based on the third requirement under section
10.606(b)(2).13

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.608(b).

11

Id. at § 10.606(b)(2)(i) and (ii).

12

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

13

20 C.F.R. § 10.606(b)(2)(iii).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s May 25, 2011 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

